. ...




                     . . .. .


OFFICE   OF THE AlTORNEY        GENERAL   OF TEXAS
                   AUSTIN
                                                                    191'



Eon. B. A. Baesttt, Page      2.


an a??ldatlt and tho lotuance of's wtrrant a? arrest noooo-
wry i0r.a    lawful lrroot.
          Your ltttntlonlo dlreotodto the followlagI;rt-
lo100 o? the Code of Criminal Frooeduro:
                       prmiderr
            Artlolt ?!li!
         *A peaot o??lotr or any other personmar,
    without nrrtnt, arrest an o??endtrwhen the of-
    iontt io otmmltttd la his prtronrt tr rithlahlo
  . tlow, ii the otttntt is oao olatttd as a ttloay,
    OT as an *ib?ftnaolgtlntt the pub110 paam.**

            Artlolt tlg prwldso;
          *A pttot ottlotrray arrest, rlthautwar-
     Mat, uEtn a falooy  or breaoh of the peaoe has
     botn oommltttd in the prttenoe or dthin tbo
     dew o? t magletratt,and uuoh ntglstratt  ver-
     ball? order8the lrroet o? the ciSitndsr.*
            Art1010 El6 ~protidt.1
            vhoro it lo thuuo dy lrtls?aotoryproo? ~.
    to a pm00 t??lotr,        0pOn  tb soprtrtntatiom        at
    l ortdlhlo-porroo,      that   a itloOt   hit    b~tn  oamlt-
    toa, and thqt     the ot?oPdor lr about to mooapt,.
    ‘80 that    thort f. a0 tire to prosure a rrreat,
     luoh pttot    0rri00r maI* .rfthoutnrrtat,           mrtut
    a nda r r est  the locumLa
            Artlolt &I6 provide.:
          "In ttoh tatt tataberottd. wh o r e
                                            lXTtt.tO IBOY
     be law?ully mtdt without wtrlPaOt,the o??iOor
     or ptrroo makbg tho arrest 1s ostlflt& in adopt-
     fog all the mtasurto whloh he Edght adopt in aasoo
     or arrant aador w8rrmt.w

            mlolo      cli prmldorr
          *In taoh oaoo tatmtntrd la this ohnptu,
     th8 perron mu&log the arrest ohtll lmmedlatoly
     tab tho ptroon orrtoted before the moglotratm
     rho uy bort orgtrtd th e lrrtot, or btioro tho
     ~~0t80gi0tw0a~0                  th0   0mOt~O80aO
     rithou$ an order.*
Eon. R. A. Bassett, Page 3.


         Of reotot years, in view of the trlftnsst of trano-
‘port&ionand the probablo tlueirrnors of the criminal, the
Leglsloturt ha8            penulttad    arrests ulthout warrant la oortala
lnttanuttoat tmlng within the porritno? the above-quoted
Artlolei~ 8uoh lo true under Artlolos 783 through~4
iaoloaily Ilrtlalt 802t 0r Title is, chaptsr 1 or the m4ti
Code of Texas, rtlatlagto hl@waya am? rahlolto, wherein
the luthorlzatlonfr wade in Artlirlo  80s as ?ollowa:
              *Aay poaoo tffioor lo authorizedto arrest
      rlthout   warrant any porson found commIttlnga tie-
      lation of any provlaion o?‘the preotdlngArticles
      or      t   hi8 Chhptar.=
                  Row, uader she earn Chapter and Title ot the Peaal
Coda, is Artiols2i2Ta Stotloa5, providingthe                   T.000 pouad
Ieta lbit law as foliawor
             *So ea nutrolalaotor tthlalt, trnok-trtotor,
      trailer   or ml-trailer shell be operatedon the
      public hi h rayoutside o? the limits or aa lnoor-
      porattd 0(i t r or town with a load eroeodlng 7,000
      jmuad~ on a y ouoh tdfolt     or train or oomblaatloa
      of re.hl01.r 00a a0 motor r&i010 eommtroial
      motor Tthlo .t, tmtk-trmtor,     traftr  or ad-
      'trallrrho- .ng i greater wlght  than 600 poimdo
      per iaoh wl Ithof tire upon any wheel ooaoontrat-
                  lur?aot oi the hlghutythe11 bo.optrtt-
      z r:hth; lb110hi&hWOyBootolde of the limitt
                  loratodolty or tan;   grmldtd, how-
      :or Et" ;h8provlolonnof'thloteotioa*ball
      not ~ooomt.~rfootlro until tho first day of
      J.mlory,1p 12."
                  Then,     tudor the tcwm Chtpttr   and Title of the
mm1     code        lp p a x4
                           a Artiolt 827.. Eeotlon 6, speoI?loall~
plnoiagtho outbwity to nigh and require that tuoh I+
hltloo be wolghtI in -any l$oonrtand weight inopeotor of
the Stoto Hlghn r demrtaent* as ?ollowrst
           *Aay lioeaae and weight lnoptotor o? the
      state aiglwo~ doputmoat,  hovlagroa6on to bo-
      1i.v. t&t tha (promsrtleht of l 1004sdrshlolo
      lo unladul, lo lnthorlotd to weigh the lamo
      althtr bl means of porttbltw ltatlona~ OOO~OO,
      and to roqulrothnt               maoh tthloltbe drivoa   to
      the nearwt tttltt                in t&o event aoh soales are
      rlthla         two   mi1.0. The lnopeototi
                                               !ttythen roqulrt
mm.        It.      A.     Bsssstt,           Page      4.




           the driver or operator to unload lmedlatel~ euch
           portion oi th8 3ad 88 my be nece8aaryto d8-
           Or8aS8 th8 5rOS8 Weight Oi 8UOh V8hiO.18
                                                  to th8
           MXimU8               &rOSS       rdght            8p801f18d                 by thi8 hot."
                         if8    CCMtrIl8         fOUr          il&Ui~             ii      bring    direCt8d      Parti-
CUl.arlj            t0     POtICe       OftiC8rs
                          with r8?8r8ll88 t0 their authority
to arr8st for the Oif8CISeof over-1-U. W8 har8 oarsful-
1~ oonsfdsred all of ths cases ConstruIng the over-load
StatUt8             and        OOCStrUil@          S8OtiOZl             6    in        COlljUflCtiOC     With    .580-
tion       6     &bole          quoted, and             will        pa’CO8Od              to   relate    our    0011.
stmotion at 18ngth.
          H8Cd 18. 8tat8, 96 S. 91. (2d) 981, d8tOXlSh.d
by th8 Court OS CriiainalApy8als in 1936. Ka quotr fram
th8 opinionas follows:
                :*The State’s AttoiaeJ b8fOr8 this court
           conc8d8s that the statute In question (ssotlon
           6 above) confers authority only upon licens8 and
           w8lght inspectorsta require   clrdw3rs and operators
           Ot motor t8hhlCl88 t0 haV8 th8lr tmOk8   and OOlttOiltS
           wighadl and that con8tabl8s~6 other pea08 of-
           ficers lr, dthout woh authority. In this li8W,
           N8 ar8  inOlin8d to COZlOUr.’ (FIIr8nth8SiS and
           8llOlfHUr8                OUrS)

          CD motion for r8h8aring, Jude8                                                       l+wklns,8p8Ckill5
ror the court, aald:
                         -Th8        prosecution              na        based           solely u#on the
           refusal              to    driV8      th8 truck                  to    ths SCS18.C to 8888r-
           tdn           lDb8tbr         it RB8         &iV8rlOSd86.=

                      The arr8st was mad8 by a constablewithin two
C&188          Of    th8 SCalO8.
                         *The  argument for th8 stat8 appears bas8d
           upon           th8 lssUz@iOa that  the t2!UCkWW OVerlad-
           8d,       and may             08888       ar8 cited whlph are thought
           to 8UatdE the Ooatmtion that.th8OpclratlOn    Of
           8II OV8rbS68d tRlOk 18 p8r 86, all& t8@rdl888  Of
           th8 maM8r O? it8 Op r ~tiOII,l br8aoh Of th8
           p8aao.w
              CClbti.ZlUb5   00 WtiOn iOr  ?8h8Srin((,   th8 OplE%On
OikS     th8 W815itt     Of authotity&II98XS8   dth    ?d8r8UO8 t0
Off8BS86     Oamiry     within brush88 Ot th8 pSO8.
                                                                                        3.94


Hon. R. A. Easeett, ?a;8              5.


             “Our   own      and the oneec doolded there-
                          statutes
     under    surtcin     th8     idea that t0 b8
                                        l bra&oh O? th8
     p8ac8 th8 cot ocmplaimd o? must be on8 which dls-
     turbs or tbreateal, to dllrturbth8 tranqulllltj
     enjoyed by the Oitizsns. ... r8 think no act OS
     appollsnt brings the present ca68 within     the scope
     o? a breaoh of the p8ao8 Welch could justiiy     fhc
     orrlocr in zmklng tb8 lrrsst dthout l~armr~t.~
             On xotlon     tar       rehearing, the o?lnlon ooncludaa:
             *'Ii th8 L8gi@titllr8     chOOld dCcmth8 auth-
     ority rested lo th8 dsci nated o??lcers            undsr
     th8 hW (88CtiOJl     6 8bot8 e qUOt8d iti ORr OZi&iMl
     Opinion    to b8 t00  r8StriOtil8     Slid OoliO1Ud8  tbt
     th8 rights ooni8rr8don said OfffC8rsshould b8
     8It8lld8dto PM08 cbfiC8r6 6Oll8rtil7, then th8
     Legfsfaturs 593~80 pr0Vid8; ...- (PaTeBth8SiS
     and enoloeare ours)
             IOU Will     llOt8      that    th8      OpflliOlZ   in Hfiad 15. StCt8,
lb o T8 18ales llttl8 doubt but thst th8 cuthorlty SOT
"eighh@ Mb reqUiriIl&8 brit8r t0 proO88d to th8 Il8.Sl-Mt
808188 1s oon?lnad to lloanso and weight lnspeciorr'of
thr stat8 aigh=ay D8prta8nt. ma that      the right to lr-
red an orrena8r wlthotit  i warrant UXkdbr the Load Linlt
law 1s not con?errea upon th8 peaor O??fC8r gen8rall~
?or c Viotitiim'O? the Load Limit   lc1, and uh8n th8
driv8r I8 not.guIlty 0r other not8 c? opsratlon brlz@lng
the O??enS8 within a breaoh 01 th8 p8CC8.
          v8 qtlOt8?rOpmthe                 Bsrised       Clrll %atUt8e,     192s.
ae ?ollors:
          .Artloli 6699 proml88t
          *The Co!dssion8ra  Court  O? eaoh oount~,
     actI& 12 oonjunotlonwith the Sherf??,may
     a~ploy not more than two (2) re&ular d8putis0,
     LLOmO
        T r 8th a n
                  tW0 ( 2)l& ditiOM d8mti88
                                    l     ?Or
     8p88Ia1 ~8r~OXlO~ t0 8id Mid regtiar d8PUti86,
     to b8 known 68 OOUlltytra??iO O??iO8rS t0 8n-
     for08 the hl6hwar laws O? this St8t8 r84VIhtl44
     th8 us8 o? th8 pub118 highways by motor    vehiCl88.
     &id  d8puti8S 8h41b8, Whqn8V8r pnoticabl8,        -
     motorc~cl8 rid8rs, and shall br 8ssignad to
Hon. R.   A.    Eassett, -Toge6.



    wrk        und8r th8 direOtfoB (d the 6heriff. Th8y
    8iU311give bond 8Rd tare oath or Of?508 aa
    other deputies. ... said deputi8s shall at all
    tlzes ooopsratewith the police departmentof
    each alty or town within the county, In th8
    enforcementM said trarfio laws thcreln in4 in
    all other parts of the oount~, and still have
    the cazc right and duty to arrest violators
    of all lam 8s other Deputy Sh8riffs hav8.*
               Article6699a prorides:
            Thputlsa shall b8 paid a salary out of
    the general county ?UB~ nd to 8x0884 $150
    per month, th8 salary to be fixed by the aom-
    missloners* 00urt~ and in addition thsr8to th8
    commissioners*oourt 1s hereby outhortzed to
    prOVid8 at the expense of the county such Beads-
    sary uniroms, caps and badges, euch badges
    to be not lass than two inOh8c by three inches
    in dimecslon8,and other nec8scary crqulpment,
    to inolude a not0royole and Its !nnlntenanoe,       as
    is neoesearyfor them to dlccharge th8ir'dutiss.
    .*. suoh deputies as are provided ?or herein
    Shill     be CppOint8d    b7 th8 00UI5fSSfOU8rS*OOUrt
    8Bd be depUtis8d by 8itt8r the 6h8riff Or sly
    oon8tabls o? the oountr in ahloh they ar8 ap-
    poiutaa, and no othsr o??loers shall mak8 lr-
    rertr In this State for violation of laws relat-
    ing to highways ZloIin 8??8Ot in this Stat8.
    Such deputies ae prwlded for herein &all at
    all tines when in the p8rfomanos of th8fr
    duties wear a full uniformwith a cap and .badge,
    the badg8 to b8 displayed On th8 OUtSid Of th8
    uniform ln a oonsplauous plaa8. srrohorrloara
    shall rszmln in and upon the highway, and at all
    tims patrol the cm8 while in the perforziinocl
    o? their dutbs, only leaving the highway to
    purr118    anI offender whom such cbflcerswer8 Us-
    abl8    to apprehmd Upon the hiehway itself. No
    arr8st by any such officer ahall b8 binding or
    valid Upon th8 p8rson apprehsnd84 it th8 ctflocr
    r a nk ing suo h lr r sa twas in hiding or I? h8 set
    a trap to apprehend persons traveling upon th8
Hon. B. A. Eassett, Fage 7.



     highnay. NO reee or chargeswhatever ahall be
     M&8 for the.scrrlor a? suoh o??lo8rs prorIde&
     forhrrein, nor shall any Se8 for the arrests
     340 by suoh offloers be oharged 8.aataxed as
     oosts or paid to such o?rlcsrs in any case
     In which such orfloerc shall zake an arrest.
     Such o??lcers shall performall their duties
     and make arrests for vlolatlon of any law o?
     this Stats appertainingto th8 oontrol and
     regulation of tshlclec operating In and upon
     any higkwn~, stra8t, or 6118~ of this State.
     ... Should any portion or seotlon of thlr artlo
     be held lnralld or unconctltutlonal,such holding
     8ha1i not affect the ralldlt~ or OOB¶titUtiOMl-
     lty Of anr oth8r pOrtiOn Of this artlO18, and
     all otkmr portions not held lnralld or uncon-
     stitutional shall remain in full force and 8??ect.m
          De shong Yotor lrclght Lines ~6. Yhlsnand, 98
S. W. (24) 389, deter&m4 by ths Fort Xorth Court  of Civil
Appeals, 1936.
           It was agreed by oounssl a8 fol1ows:
          *It la further agreed that 0. E. Whimand,
     one o? the defendants above m8ntlonsd~was duly
     appointed by the CommiESion8ra Court of Ulohlta
     county as a county tratflo o??loeir    under art;-
     018 6699 Of the R8Tised StCtUt80,    and “hi18 h8
     carries a commlasl0n of deputy    sheriff th8 dUti8S
     of his o??lce are those set out in said statute,
     articlss 6099 and 6699a o? the Revised Statutes.*
          The COLU-t, iB its OphiOLl,, qUOted       ?l’Ql!i   Art1018
6099a, R8vl&sd Civil Statutsk, •~ follows:
          *such oiflosrs shall remain in and upon
     th8 highway, and at all tima patrol th8 Ea!?18
     while In the perionance o? their duties, only
     learing the highway to purau8 any orr8nd8r
     whom cuoh o??loers were unable to appreh8ndupon
     th8 highway itself.*.
           And   th8d   OOBClUd8d   that   SUCh 1!~1gUagsOf Mid
Artlol8:
ifon. Ii. A. Zaasett,             ?age 8.




               olearly implies authority   to detemim
        ;i*;he   first instance that a highway restriction
        has been violated    and then arrest the offeader,
        withoat a warrant.*

               *Articles    6399 and 6699a, applicable                          to a
        specil’io   situation,   will bc coontrJe& as                          an
        exception to any g.=neral statate,      It any                         be
        found, requiring a statutory warrant. for                              auth-
        ority to da the acts done by the officer                               0. E.
        ?ihisnand.*
                 “It    w-as   one or the          statutory         duties    or
        Whlsnand to stop and arrest the driver of a
        truck carrying a load oi excess weight, . ..I
                 The    Fort    :;‘orth A?peala, in its
                                           Court      0r   Civil
OpiniOn     in    tto    De    ShOng    length Iron the
                                          Case,     puotad      at
above case of Pead vs. State, and in analyzlw   Sead vs.
State, used the Iollariag language:
                 WThe court         further        conoluded         that,    since
        the ofrense oharged was not a breaoh of the peace
        which gave the constable lawful right to arrest
        without a warrant, under articles          212, 213 oi
        our  Code of Criminal Prooedare,        prosecution   was
        ior violation     Of the provisions     of article   227a,
        Vernon*: Ann. Penal Code, end in order to convlot
        it was necessary to show that the constable who
        stopped the truck had authority         utier that parti-
        oular statute     to require  FIeed to drive it to
        the scalee for weighing.       If that authority
        was not given him by t&t       statuto,      then it fol-
        lowed, loglcslly,      that no oftense was proven;
        the rule of strlot construction         Of pans1 &tat&es
        being oo6trolling.*
              In its closing paragraph,                        after     rsfuaing      an injunc-
tion,     the opinion relates:
               “But sinoe the aots complainsd or w4r4
        done by 0. E. Ehlsnand under his special appoint-
        ment bi the oomlssioners*     court. ind by non4
        other,- the rurthsr question,   whether or-not
        the constable8and deputy                     oonstablss also named
        es deiendatitsin the suit                and not actlnp under
        nuoh     an    apnolntaent         had authority to do the
Eon. R. A. Easu4tt, .Faga9.



      things done by ;:%lvnend.is not bo?ors ua. and
      upon that %ssue 114 dxprmm no opin10n.~ (Under-
        lniq     ours)

          ?!te ojinioa, at no place, took into cowidera-
tion the ?reolsa language ,ofsration 6 of Article 8P7e,
V4rnon*s Annotated Fend   Code, upon whioh was tt.4only
bamio for the d4tensinationof ths Court    or Crininal
Appeals in !?eadvs. State, supra. Further, the case holds
that an arrest .x111be lav.?ulxithout a warrant ror any
highway violation, ~oviding it la ade by a properly
appointed county trarrlo orricsr   or properlyappointed
State otricer.
          ff4 qmt4 for your oon4id4ratlonArtiols 1,
Seotion 9 or the Texas Constitutlont
           *The people shall be secure in their per-
      sons, houses, papers and porreasions;         fron
      all unreasonable seizurea      and searohes, md
      no warrant to search any plaoe, or to seize
      gay mrson or thinu. shall ,lssur without der-
      oribiag th& a4 n&         as nay be, or without e
      babls eeus4,  4uppdrt44.by     mth  or efrirmatioa.~
      ~rlinfii           ourrl.

          In aonueotlon with the above oonatftutional
provisioxi,ie now rerer you to the iollorvingcea4, ‘4on-
strulng ths am4 with referenos to th4 natter.et hand:
         Wow Yay Lumber Company, et al vs. !Snlth,96
6. 3. (2d) 262, decided by the Suprazz Court of Text,
1926.
             w4 .wlllbrirfly atate;    th4 propositionftkthe
above oass. It was oontsndbd that reotion 6 of Article
%27a, Pen41 code or ‘Iems, was unconstitutional,in via-
lation of motion 9 nf Articl4 1 or the Texas Constitu-
tion.    Arter nuoh retermme to th4 441~4 oonstltutional
objrotibn     that was raised ma4 times to the seeroh and
sdzur4     law with  rafsranos   to liquor,, 4nd pointing out
that suoh saaroh and 44Lzrvs       law had been upheld many
times,    the court rerers    to the authority of the Tezae
Highway Patrol, es found under Article 4415 (12)) S4otion
4, ea r0ilm8:
Ron. R. A. Eessett,            sage 10.



               -The offioazs, non-comissionad orricers
        end alisted    men at the f4x44 Sighway Patrol
        4tmll be, and they are hereby   clothed with all
        of the powers and authorityrbich they nor
        hsve end exercise ee members of the State RIgh-
        ray Petrol of Texas, and their duti4s and
        functions   shall be the EIIE~as the dutlerv
        end runotlons they are now perioming. 1n
        addition they shall be, and they are hereby
        oloth@d with all the boners end euthoritvwhich
        la in thfa Act or othbmirc by law
        members or the Texae RfmFOr force."
          iniIl6     OUl-8).
                   Then, rererring to the authority of the T4xas
Bangsrs under Artiolc 4413 (ll), Seotion 4, the court atatar
a8   r0iia8:

              * . . . All ofricers operatingby virtue
        of this AOt shall be~4 the authority    to mka
        arrests. as direoted bv warrants. and wIthout
        n rerrant under the co~&itious niwldthorlzcd
        by lew,~and aloo in all caece when the alleged
        orrcnder la traveling on a rnlhnd. la a motor
        tebi,ela.aeroplana or boat.”  (Uudarllnlng
        oura.

         fa the alosing paragraph or the opinion,written
by Justice Sharp, appears the following language:
             WTherefore, if' the oiiloer (State Pighway
        Patrolman) should bars robable oau~4 to believe :
        that a motor vehicle Iapbeing opwd      without
        a perxit, or that It 1s being operatedwith
        en unlawful load, he would have the right, with-
        out a search mrrant, to stop the driver and
        question him about hi4 rleht to operate e motor
        vehiole upon the public highway, and, it need
        be, asoertala whether the operation of thr m&Or
        vchlola is in riolatioa or Lari and It such
        driver i4 OD4ratim a motor T4hicle in TiOlatiOU
        or law, am&t him-wlthoutorwarrant.* (Cnft4r-
        lining ours)
Hon. R.    h.    sa:sett, Fe&e 11.



            Hero, you dll note that      the 3~lprmnrCourt of
Texas plainly hold6 t&t     ior a highway vlolatlon,vhara
the orfender is trsvallng in a notor vehiala, a Stat0
Zig?zwayPatrolnan has authority ior the arrext vlthout
a varraut.     It would ream that  8uoh authority be@      re-
oognizad in atate oiriosrr     ror arrest ulthout varrant
18 broad, and Artiolerr   443.3and the e.8otlona   above set
out  bare  not  bpen construed by the Court    of Crlnlnal
Appeals,    but such a position         lr apparently    given   sanction
by the recent    aarm  of  Cook   TIL     State,     128 S. W. (Ed) 48,
detrrmlnsd    by tihe Court oi    Crlnlnal         Appeals In Kay, 19%.
           In Cook ~8. State, lroreoald,  the derenbant wa8
aonvlotad of having regiaterod hia motor vehlala in a
olaas other and dlfisrent   from that in vhlah it properly
belon@d. Article    StX, Panal Coda of Texas, providaa a8
r0uor8:
             Whoever operates apon a pub110 highway
        a motor vehfole under a Iloense, however obtaln-
        ad, ror a olass other than that to which suoh
        vehiols properly belongs, shell b8 flned not
        lxoeedlng two hundred dollars.*             ',
                Artiala 727a, Code of Criminal Prooedurd,pro-
tides:
                *No evidence obtained by an offloor or
        other person 1~ violation   of any provirlons
        of the Constltutlon  iir tans 0r the State or
        Texas, or or the Con6titutlon or tha United
        States of Axerlaa, shall be ad&ttad in arl-
        dauoe a.gplmt the acanesd In tha trial ot any
        orlmlaal oa8e.~
            Brlsfly,  the propositiOn   wan that the darandMt'8
truck   weighed 13,140 pounds,   .and his reglatratlon oert%il-
oat.0showed the might designated in the olae6 between
lb,Ool.and    22,000 pound@. ma aarendant oontended *at
 thorn vaa no authority to atop and uolgh hi8 empty tnaok
 aud no varrant of arrest having baen lasuad and in th8
 po8ee88lon  or th8 arresting urrloer, tha tmtirony 0r
~tho duly oormiasioned11WZl80 and rdght in8prOtOr Oi th,
 State Elghvay Departsmnt should have b ea lnxoludod llndar
Eon. B.       A.    Bacaett,   Page 12.




th8 above          Artioh 72?a,Co60 of Criminal Prooodura.                      The
Court ai Criminal Appodr, ln it8 opinion,cited the New
Way LumberConpanT oaae, 8upra, and the !i8ad oa&e, aapre,
quoted the last peregraph above eet out in tbe 3s~ Say
Lumber Company aase, and deterslned that there was no
error in using the testimony of a oonuaiesioned lla8ne.e
and weight Inepector or the State Highway Department In
thi8 cause.
                Wa nom take up De Shong Kotor Freight Lima vs.
BOpkill8,      99 S. W. (2d) 1053, detstimd   by the Court of
Civil       Appeals at Amarillo.
                   fn this Oau88, the XOtOr Frele.ht
                                                   Line8 8OUght
an lnjunotlon  against a oountf highway tratfla offloor
to prsvrnt hi8 atopping and rslrhing   trucks   without anth-
orlty and arresting   drivers without warrants.
                   The aourt   oltes    the Read aase,       and, with rsrer-
on00 to       aeatlon 6 or Art1018 827a,            above,    stater:
              I(..a Sald rtatuto oonferrlng authorltr
        upon lloenae and volght Inapeotorn of the
        State Highway Department to require drivers
        and operators of motor toRlolos to have their
        trucks and OOnt8Bt8 weighed, ooarorred no 8UOh
        authority   on oonatablee and other peaae OfrlOer8
        or the &ate.*
           Apparently,   the court did not oonslder any other
atatutee  in conjunction   with seotlon 6 of Artlale 827a,
'Penal Code of Texas, and relied upon thu Head oase as bsfng
d8Oi8iVa  Or the  iSSU8a  exOIU8IVeIy.
                   Xhltehead ~8. Rloherdson,  127 S. W. (2d)'512,
detannlned          by the Court or CIvllApp8als   at Dallas. 1939.
          Thlr nao a suit for injunotlrerelier    against
tha Pub110 Satetr Co11iml8f&on, Texa8 Bighuay Fatrol,
sheriff8 a nd OOZl8tabh8, rir8t, $0 lfOin the d8rMdMt8
from   vei&ing         8apty   tmOk8,     and   88OOndly,    t0   SnjOin
aaranaanta rrom at 6nf time unloading any portion                          or    a
load themsolvea, and, thirdly, to 6nJoln the tiling                             of
mor8 than\ono complaint ror over-loading       on tho 8araooon-
tinuOu8 journey.     The opinion Cite8 the above da88 Of
CO0k 18. Stat8   rOr  6U$h&Uitt  t0 th0 8rrOOt   th6t thOr8
18   110 8t&UtOm          lnhibltloa lg&l8t         V8ighhkJ =RtF tnWk8.
Zen. R. 4. Garrett, F.Cce13.



              The court considers the appalleesand derendants
aa bring th8 Fubllo~ !br8ty Canalsdon aud State Highway
Petrol alone, and dlasolved the tmporary writ           grsnt8d
in    the lcwar     Court,   holdlw that a oourt  of equity has
no poaw      to 8CJOin peace OffICorS fro3 eIliOrCiZ&     a valid
crix.tnal    statute,      on the ground tbet ttO parties arrested
will have a valid d8r6nS8.
             The suprem court or Texas rlrst deterxlned
this prlnolplewith reference to this low In State vs.
Fcrguson    and State ve. Ktrby',125 S. 111.
                                           (2d) 272, which
ruling was also iOiiUe8d    In Richardson vs. lEertin,127
S.  3.   (26) 247, dat8z?!iin8d
                              by the Court of Civil A7peelr
8t   Waco.


            The Attorney General*8 D8QartuOnthen ruled
and our aourts have repeatedly held that a statute          re-
quiring certain peace ofricers to wear oertain tyP8 uni-
foras, garments, caps and offioial badges while arresting
offenders for highway violations la in oontraventlonof
our State Constitution,     seatlon 19 of Artiole   1, and sec-
tion 1 0r Artlcls    t. Scoggln vs. Gtate, 58 s. 17.(za)
5921 Rx parta Relllng, 82 8. W. (2d) 044; SaOtt vs.-State,
114 S. '1.(2d) 864. In a resent opinion by Rorria Rodges
of thi8 I)sp8rtJIl8Xlt, Ro. 0-317, LrtiOltI803b of the Penal
Code was held unconstitutional       for the additional reason
that  auoh afrlaer 00ul.dsuspend the CnforOamut Of the
highway violations by voluntary leaving cfr his unlronn
In ViO~tiOn    of Art1018   1, S8atfOn   20 of the COnStftUtfOII,
ae follows:
            *Yo pw.veror suspending lavs in this
       ;;;~esball b8 exercis.ed~axce~tby the Le&.-
             .*
             AmOl8   6685, Revlsad GiVil statutee or Texas
provider:
            v&ach oonstablc ahall exeoutr and return
       aocordlng to law all prooema, warrants, and
       precepts to him direated by any &wiUl.~fiOer,
       attend upon all justice OOUFt8. held In him
       prsalnot and .perfonsall such other duties a8
       may be required Of him by hU.=
                                                                              203   .




 Zen. R. A. Bassett,       "zge 14.


                ArtdOle 6889, Revised Civil   Statutes,    relating
  to oonstebles,    providea:
                             I
               %very oonstabli   lnay lx e o ute
                                               eny prooem,
         oirll  or orlmlnal,   throughouthis oounty and
         elsewhere,   es zaj be provided for in t!ie Code
         pi Crinlnel Procedure, or other law.-

          Article   6873, Rsrlssd’Civil           Statutes, relating
 to aterlrrs, provides:
              *zaoh sherlfi   shell exeoute   all process
         and preoeptr dlreoted    to him br legal authority
         and mks return theraor to the proper oourt, ...*
              Article   4413 [12), Seotlon 4, of the Revised
 Civil    Statutes  ~of Texas, granting the authority to Texas
  Rangers to make erreEtc wlthout a warrant of any offender
  ridieg on a railroad,      in e motor vehicle,          aeroplene or
  boat, was an eneotnent ef’rectlve         In 1935. Xe have belier-
- ed that authority     to mke arrests without aarrent nay be
  oonferred by the Legislature        on peace offloerewhere the
  speoltio   orfense is enumerated,and where auoh erreat
  dthout    warrant oan be justltled        from .tho na%ure or the
  orrense.    It  is unusual that a olasa of airloers as State
  orfioere cay be elien authority for arrest without yar-
  rent or difmders      rlthout   reiareme      to the nature        of the
  offense oomltted,       end espeolally,      where ruoh authority
  is not oonferred upon peace offioers generally.                 It   is
  diriioult   to believe    that the stetute erentlng authority
  ror arrest without warrant tn Texas Ran&era alld Texas
  ?Ichway Petrolrm      wee meant to inolude the type or Offense
  a~ the usual highnay violation.           However, in view of the
  deolslon by the Suprem Court         of   Tsxes     in the New bay
  Lumber Company case, supra, and the apparent renotlon of
  such ruling bP the Court M Criminal Appeals of Texas in
  Cook ~‘8. State, aupra,     wa met     neoesearily       advise you that
  the State Highway Patroluen harr authority to xake arrests
  vilthout warrant ror hfchway ~loletlona             where the ollender
  is traveling    in a motor vehlole.        And that other peaoe
  oflioers,   aa eherlrrr and oonatablsr             dll   not have suoh
  authority   axoept an oonferred by A&la                SOS, Penal Code,
  to inolude aumeroue      highway violationa,          but among whioh
  ie not the Load Ltilt Law set iorth in Art1010 027a. SeO-
  t%on 8,.supra.
son.   R, A. Ess:att, Fege 15.



            You are advised that only license and y.eichtInspectors
of the :t&ts Xghweg l?etertzectheva authorityto art&&h truoka
to detersine whether or a& there ir 8n unLLlufu1     lard, and
atxthorityto require that drivers dthln two nils8 of loalea
shall drive   to those scales and determinewhether or not
there is an excessive load. So, a State dtloer, not a duly
cotiaaloned lloenae snd weight Saapeetor, will not have
the authority to welfh a truok and tequira     that a tmok
be weighed to deternine whether or not an nffsnse mists,
though he doe= have the authority ior an arrest without
e warrant ror the ao?tieclon   or the ofienae.
          PTewish to point out this Further    aonatruotlon
or Artlole 027a, aeotlon,8 oi the Penal Code. fou will
note thet any lloenae and weight Inapootoraunt i~sverea8011
to believe thet   the groar welCht of the loaded v-10
s mti        before he $6 authofized to weigh or require
thet the truok be welf~hsd. Then, construingthe oonatitu-
tional provision,Article.1, seotlon 9, supre,     we believe
that rrobeble same met     exlat before e lioenaa end wolcht
Sza;$w          xend     wei,-h e truck or require lt to be
wei;hed. Thus, the license end weight Intpeotor’sreason
ror believing the gross weight or a ‘truok   to be tldiawrul
la e question ior the detenlnation of the OOnrt aa to
whether or not probable Cause rliated for I lawful relgh-
lnp,of t!m txuok.
            ?or  authority,   we cite thr leading Texas oaae,
Odenthal vs. State, 290 S. X. 743. ?or further’authorlty,
you are rererred      to the leading oaaa similarlyconatru-
lag the Fourth Anxindant to the Conetttution      of the
 ‘nlted 2tetes, Carroll VP. Unitnd Statee, 267 U.S. 132,
45 s. Ct. 200, 69 I..Td. !543,39 A. L. R. 790.       Also, wo
redirtot Tour attentlon to the oloaing pera&rephof the
Yew ‘;;sy Luzber Conpany oese, aupra, and the tollowIng lan-
guage   therein:
            *Therefore, lr t%    orrloer ahould havr pro-
       bable oausa ....w
          You are rurther adrlaad thet looal OfflOer8,
as aheritrs and oonstablrr, do hare authority to exroute
a warrent ot arrest lawfully issued ror the oomlatloa
or any hlghwey violation as any other afrenre in the Penal
code.
                                                         205


301~ R. A. Ba::ett, Faiza16.


          p,ell~~lngthis to enswer your inWirY, we ere




             ATTCFXEY GEu"ER3.L
                             OF TiC3.g